Name: Commission Regulation (EEC) No 2542/88 of 11 August 1988 on the supply of olive oil to Non-Governmental Organizations (NGOS) as food aid
 Type: Regulation
 Subject Matter: non-governmental organisations;  processed agricultural produce;  cooperation policy
 Date Published: nan

 No L 223/20 Official Journal of the European Communities 13 . 8 . 88 COMMISSION REGULATION (EEC) No 2542/88 of 11 August 1988 on the supply of olive oil to non-governmental organizations (NGOs) as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 16 March 1988 on the supply of food aid to NGOs the Commission allocated to the latter organizations 135 tonnes of olive oil to be supplied free at port of shipment ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by A tendering procedure is hereby initiated for the award of a contract for the supply of olive bil to NGOs in accor ­ dance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p. 1 . 0 OJ No L 168, 1 . 7. 1988, p. 7. 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 13 . 8 . 88 Official Journal of the European Communities No L 223/21 ANNEX I 1 . Operation Nos (') : 663/88 to 665/88 , 2. Programme : 1988 3. Recipient : Euronaid 4. Representative of the recipient ^): see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : olive oil 7. Characteristics and quality of the goods (3) (*) Q : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III A 4) 8 . Total quantity : 135 tonnes net 9 . Number of lots : one 10. Packaging and marking (4) (*) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III B) :  ¢ metal cans of 10 litres or 10 kilograms,  the cans must be packed in cartons, with two cans per carton,  the cans must carry the following wording : see Annex II 1 1 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 31 October 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (9): tendering 20. Date of expiry of the period allowed for submission of tenders : 30 August 1988 not later than 12 noon. Tenders shall be valid until 12 midnight on 31 August 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 13 September 1988 not later than 12 noon. Tenders shall be considered valid until 12 midnight on 14 September 1988 (b) period for making the goods available at the port of shipment : 15 October to 15 November 1988 (c) deadline for the supply :  22. Amount of the tendering security : 45 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (8) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Brussels Telex : AGREC 22037 B. 25. Refund payable on request by the successful tendererf) : Refund applicable on 1 July 1988 fixed by Regulation (EEC) No 1880/88 in Official Journal of the European Communities No L 168 of 1 July 1988, p. 36. No L 223/22 Official Journal of the European Communities 13, 8 . 88 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successfull tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) Should containers be used at the stage of delivery free at port of shipment, on FCL/FCL or FCL/LGL basis, the supplier will bear all costs pertaining to the use of such containers up to the terminal stage, including THC (terminal handling charges). However, the supplier shall not bear any rental cost. Where, on the basis of Article 13, point 2, second indent of Regulation (EEC) 2200/87, the supplier responsible for loading the containers on board of the vessel designated by the recipient, the Commission will refund the corresponding costs, excluding terminal handling charges . Should containers be used on LCL/FCL or LCL/LCL basis, the supplier must deliver the goods to the terminal, at a stage where the stuffing of the containers can be immediately done at the recipient's costs . The supplier shall not bear any cost pertaining to the use of the containers . (^ The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ ¹tz BY, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (6) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate . f) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin. (8) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down In point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 () Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. 13 . 8 . 88 Official Journal of the European Communities No L 223/23 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n £ la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Beneficiario PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem ( i ) (2) (3) (4) (5) (6) 135 45 Caritas B AlgÃ ©rie Action n0 663/88 / Huile d'olive / AlgÃ ©rie / Caritas Belgica / 80212 / Alger / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 45 WCC AlgÃ ©rie Action n0 664/88 / Huile d'olive / AlgÃ ©rie / WCC / 80704 / Tindouf via Alger / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 45 * Oxfam B AlgÃ ©rie Action n0 665/88 / Huile d'olive / AlgÃ ©rie / Oxfam B / 80805 / Tindouf via Alger / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite